Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 11/14/22 regarding application 16/633,792, in which claims 1, 2, and 16 were amended, claim 12 was cancelled, and new claim 17 was added. Claims 1-9, 11, and 13-17 are pending and have been considered.

Response to Arguments
Amended claim 16 overcomes the objection for a minor informality, and so it is withdrawn.
Applicant’s arguments on pages 6-7 regarding Lovitt have been considered but are not persuasive. Regarding Lovitt on pages 6-7, Applicant argues that in Lovitt, “the user is further identified, and then it is determined that this identifier was speaking with a window of time. By comparison, in the claim language, the talker is identified based on first time information and second time information. The applied art does not identify the talker based on time information, in other words, but determines that an already identified user was speaking based on time information”. 
In response, Lovitt is generally directed to using a variety of auxiliary information to boost or diminish the probability of correctly determining a speaker’s identity from the utterance of a keyword [0009]. One way in which Lovitt does this is by determining whether a user was scheduled to be in a conference room during a time that the utterance of a key phrase was detected, see [0022]. If the user was scheduled to be in the conference room, the computing device may increase the probability that the key phrase was spoken by that user, but if the user’s calendar information indicated that the user was not scheduled to be in the conference room, the computing device may lower the probability ([0022]). The probability is used to identify the user as the user having the highest probability of all possible users, [0024]. In other words, Lovitt uses the user schedule from the user’s calendar (i.e. “time information”) as well as the time the keyword utterance was received (i.e. “time information”) to determine whether the identified user actually uttered the key phrase (i.e. “identify” the “talker”). Regarding claim 17, on page 7, Applicant argues that while Lovitt teaches that calendar information is used to raise or lower the probability that the user spoke the key phrase accordingly, this is different from actually identifying the user. In response, claim 17, for example merely recites “… identify a talker”. Applicant’s specification contains no special definition of the term “identify” and so it is given its plain and ordinary meaning. According to dictionary.com “identify” means “to recognize or establish as being a particular person or thing; to verify the identity of”. In Lovitt, the probability, which is raised or lowered based on the user’s schedule, is used to verify the identity of the user as the user having the highest probability of all possible users, [0024]. This appears to be similar to Applicant’s use of schedule information to identify the talker (see Applicant’s paragraph 0054 on pages 20-21, where a similarity score is corrected based on schedule information). Lovitt even specifically says the probability is “whether the identified user actually uttered the key phrase” [0024]. In other words, it seems Lovitt first “identifies” a candidate and then verifies the talkers identity (i.e. further identifies) using auxiliary information, which can involve authenticating the user for applications such as banking ([0024-0025]). If there is a difference between the identity verification in Lovitt and the identifying performed by Applicant, it is not apparent from the particular language of the claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovitt (2016/0125879).

Consider claim 1, Lovitt discloses a voice operation system comprising: 
an array microphone comprising a plurality of microphones that each converts voice vibration into voice information (microphone array, [0011] for speech and/or voice recognition, [0045]);
a storage medium that stores registered user information in which first time information and a user are associated with each other (user account information, [0012], stored on memory, [0041], and calendar information pertaining to the user’s schedule, [0021]);
a memory storing instructions (memory, [0041]), and 
a processor configured to execute the instructions (processors executing instructions, [0039]) to:
perform voice recognition on voice information and generate voice operation information (recognizing and performing the action command if the user is identified, above the probability threshold, [0025]);
identify a talker using the registered user information and second time information that is an utterance time of the voice information (performing template matching of audio streams for audio-based identification, [0028], determining whether a user was scheduled to be in a conference room during a time that the utterance of a key phrase was detected, [0022]).

Consider claim 16, Lovitt discloses a control method of a voice operation apparatus, the control method comprising: 
performing voice recognition on voice information into which voice vibration has been converted by each of a plurality of microphones of a microphone array (microphone array, [0011] for speech and/or voice recognition, [0045], recognizing and performing the action command if the user is identified, above the probability threshold, [0025]);
acquiring registered user information stored in a storage medium and in which first time information and a user are associated with each other (a template of audio streams for audio-based identification, [0028], from user account information on the server, [0012], and calendar information pertaining to the user’s schedule, [0021]);
identifying a talker using the registered user information and second time information that is an utterance time of the voice information (performing template matching of audio streams for audio-based identification, [0028], determining whether a user was scheduled to be in a conference room during a time that the utterance of a key phrase was detected, [0022]).

Consider claim 17, Lovitt discloses voice operation system comprising: 
an array microphone comprising a plurality of microphones that each converts voice vibration into voice information (microphone array, [0011] for speech and/or voice recognition, [0045]); 
a storage medium that stores registered user information in which a user and schedule information of the user are associated with each other (user account information, [0012], stored on memory, [0041], and calendar information pertaining to the user’s schedule, [0021]); 
a memory storing instructions (memory, [0041]); and 
a processor configured to execute the instructions (processors executing instructions, [0039]) to: 
perform voice recognition on the voice information and generate voice operation information (recognizing and performing the action command if the user is identified, above the probability threshold, [0025]); and 
identify a talker using the registered user information and the schedule information (performing template matching of audio streams for audio-based identification, [0028], determining whether a user was scheduled to be in a conference room during a time that the utterance of a key phrase was detected, [0022]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-8, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lovitt (2016/0125879) in view of Mitsufuji et al. (2015/0058015).

Consider claim 2, Lovitt discloses: the processor is further configured to execute the instructions to identify the talker based on a voice model of the user that is registered in advance in registered user information (user profile, [0024]). 
Lovitt does not specifically mention a voice quality model.
Mitsufuji discloses a voice quality model (voice quality model, [0128-0130]). 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
 In combination, Lovitt performs the same function as it does separately of user recognition via speech. Mitsufuji performs the same function as it does separately of evaluating voice quality using a voice quality model including a voice waveform or a frequency spectrum. 
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Lovitt to include evaluating voice quality using a voice quality model including a voice waveform or a frequency spectrum, as disclosed by Mitsufuji thereby improving the user recognition of Lovitt by additionally evaluating the quality of the voice signal, overcoming the difficulty of accurately identifying the speaker of the key phrase using the key phrase data alone, as discussed by Lovitt ([0014]). Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Consider claim 3, Lovitt discloses the voice model is one of a plurality of voice models on a per-user basis in the registered user information (probability for a selected user of the one or more possible users, [0049], associated with a particular user profile, [0024]), and wherein the processor is further configured to execute the instructions to select the voice model in accordance with auxiliary information (based on other environmental sensor data collected, [0009]). 
Lovitt does not specifically mention a voice quality model.
Mitsufuji discloses a voice quality model (voice quality model, [0128-0130]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lovitt by using Mitsufuji’s voice quality model as or in addition to the voice model in Lovitt for reasons similar to those for claim 2. 


Consider claim 4, Lovitt discloses the processor is further configured to execute the instructions to select the voice model on the per-user basis in the registered user information, and in accordance with the auxiliary information (server 112 contains user account information such as voice pattern data, image recognition data, etc., [0012]). 
Lovitt does not specifically mention a voice quality model.
Mitsufuji discloses a voice quality model (voice quality model, [0128-0130]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lovitt by using Mitsufuji’s voice quality model as or in addition to the voice model in Lovitt for reasons similar to those for claim 2. 

Consider claim 5, Lovitt discloses the processor is further configured to execute the instructions to calculate a similarity between the voice information and the voice model and identify the talker based on the similarity (comparing the audio streams, [0028]). 
Lovitt does not specifically mention a voice quality model.
Mitsufuji discloses a voice quality model (voice quality model, [0128-0130]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lovitt by using Mitsufuji’s voice quality model as or in addition to the voice model in Lovitt for reasons similar to those for claim 2. 

Consider claim 6, Lovitt discloses the processor is further configured to execute the instructions to identify the user having a highest similarity as the talker of the voice operation (the identified user has the highest probability of all possible users, [0024]). 

Consider claim 7, Lovitt discloses the registered user information has information unique to the user in association with the auxiliary information, and wherein the processor is further configured to execute the instructions to correct the similarity in accordance with the auxiliary information (if the analysis of the additional acoustic data indicates the user was not speaking before or after the utterance, the computing device may decrease the probability that the key phrase was spoken by the identified user, [0020], which is considered to “correct the similarity” of the acoustic match comparison to the model for the user, which is “information unique to the user”, [0028]). 
Consider claim 8, Lovitt discloses the registered user information has a correction value of the similarity on a per-user basis, and wherein the processor is further configured to execute the instructions to reflect a result of identifying the talker in the correction value and learn a correlation between the auxiliary information and the correction value (learning adjustments to probability in real time based on the audio history, [0031]). 

Consider claim 11, Lovitt discloses a ranging sensor that acquires a distance to the talker of the voice operation as distance information, wherein the processor is further configured to execute the instructions to identify the talker by using the distance information (using a depth camera, [0011]). 

Consider claim 13, Lovitt discloses a GPS device that acquires a position of the voice operation system as the position information, wherein the processor is further configured to execute the instructions to selects the voice model in accordance with position information (location information via GPS, [0021]). 
Lovitt does not specifically mention a voice quality model.
Mitsufuji discloses a voice quality model (voice quality model, [0128-0130]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lovitt by using Mitsufuji’s voice quality model as or in addition to the voice model in Lovitt for reasons similar to those for claim 2. 

Consider claim 14, Lovitt discloses the registered user information further includes schedule information on the user, and wherein the processor is further configured to execute the instructions to identify the talker by further using the schedule information (schedule information, [0022]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lovitt (2016/0125879) in view of Mitsufuji et al. (2015/0058015), in further view of Decanne (2016/0072915).

Consider claim 9, Lovitt discloses the registered user information includes information unique to the user (user profile, [0024]), and wherein the processor is further configured to execute the instructions to correct the similarity in accordance with the information included in the voice operation information (if the analysis of the additional acoustic data indicates the user was not speaking before or after the utterance, the computing device may decrease the probability that the key phrase was spoken by the identified user, [0020], which is considered to “correct the similarity” of the acoustic match comparison to the model for the user, which is “information unique to the user”, [0028]).
Lovitt and Mitsufuji do not specifically mention a keyword unique to the user.
Decanne discloses a keyword unique to the user (user-specific unique keyword, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lovitt and Mitsufuji by including a keyword unique to the user in order to better individualize content, as suggested by Decanne ([0003]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lovitt (2016/0125879) in view of Mitsufuji et al. (2015/0058015), in further view of Mutagi et al. (10,418,033).

Consider claim 15, Lovitt and Mitsufuji do not, but Mutagi discloses the registered user information has information customized in accordance with user preference on a per-user basis, wherein the processor is further configured to execute the instructions to perform an operation process in accordance with the user preference corresponding to the voice operation information, and wherein the voice operation system further comprises a speaker that provides a notification of a performance result by voice (custom output of weather results via TTS according to user preferences, Col 3 lines 4-26).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lovitt and Mitsufuji such that the registered user information has information customized in accordance with the user's preference on the user basis, a control calculation unit that wherein the processor is further configured to execute the instructions to perform an operation process in accordance with the user's preference corresponding to the voice operation information, and wherein the voice operation system further comprises a speaker that provides a notification of a performance result by voice in order to improve human computer interactions, as suggested by Mutagi (Col 1 lines 18-20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                  11/30/22